Order entered August 21, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-01431-CR

                        CARL LESTER TENNISON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F10-72786-Y

                                       ORDER
      Appellant’s Request for Appellate Records and Motion for Leave to File One Original

Copy is DENIED.


                                                 /s/   KERRY P. FITZGERALD
                                                       JUSTICE